Fourth Court of Appeals
                                San Antonio, Texas
                                       June 3, 2014

                                   No. 04-14-00300-CV

               IN THE INTEREST OF B.J.M. AND H.J.M., CHILDREN,

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 29724
                      Honorable Sergio J. Gonzalez, Judge Presiding


                                      ORDER

       Patricia Abeyta's Notification of Late Reporters Record is hereby GRANTED. Time is
extended to June 30, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court